Citation Nr: 1732605	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-40 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee instability.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

5.  Whether new and material evidence has been received to reopen a claim to entitlement to service connection for a psychiatric disorder, previously claimed as a nervous condition.

6.  Entitlement to service connection for a psychiatric disorder, previously claimed as a nervous condition.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of service connection for a nervous condition was denied in September 1975.  The Veteran did not file a notice of disagreement, and that decision became final.  In July 2009, the Veteran filed a claim for service connection disabilities that included a nervous problem. 

The issues of entitlement to a rating in excess of 40 percent for a lumbar strain, entitlement to an initial disability rating in excess of 10 percent for service-connected left knee instability, entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, and the reopened claim issue of entitlement to service connection for a psychiatric disorder, previously claimed as a nervous condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied in a September 1975 rating decision on the basis that the episode in service was acute and transitory, and not shown at discharge.

2.  The Veteran did not file a notice of disagreement for the September 1975 rating decision, and that decision became final.

3.  The Veteran filed a new claim in July 2009 for, amongst other things, entitlement to service connection for a nervous condition.

4.  The RO denied service connection for a nervous condition in September 2010 on the basis that the evidence received was not new and material, and that therefore, the claim had not been successfully reopened.  New and material evidence, however, includes medical evidence demonstrating a current psychiatric disorder that may reveal that the in-service diagnosis was not acute and transitory.


CONCLUSION OF LAW

New and material evidence has been received, and the Veteran's claim for service connection for a psychiatric disability, previously claimed as a nervous condition, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided by the Veterans Claim Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5103, 5103A, 510, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

Service connection for a nervous condition was initially denied in a September 1975 rating decision.  The Veteran complained of anxiety and nervousness in January 1968, but the RO indicated that there was no mention of a psychiatric disability since his discharge.  The RO then found that the episode in service was acute and transitory, and concluded that service connection was not warranted.  

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2104), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence received since the September 1975 decision includes VA psychiatric notes that indicate the Veteran was diagnosed with a psychiatric disorder in 2009.

The evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., the Veteran has a current diagnosis of a psychiatric disorder; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, previously claimed as a nervous condition, is reopened; to this extent only, the Veteran's appeal is granted. 


REMAND

Psychiatric Disorder, Previously Claimed as a Nervous Condition

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  As the Veteran's medical records establish a diagnosis of a psychiatric disorder, and there is an indication, through assertions of the Veteran, that the disabilities may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine the nature and etiology of his psychiatric disorder.

Lumbar Spine and Knee Disabilities

The Veteran has not been provided with a VA examination for his knee and lumbar spine disabilities since September 2009.  In addition, the Board has reviewed that examination report and notes that it is not adequate, as it does not appear that any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's psychiatric disorder had its onset in service or are otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his service-connected lumbar spine and knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must then be performed.

A thorough orthopedic examination of the bilateral knees and lumbar spine should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the lumbar spine and the knees.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing, for the lumbar spine and both knees.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.

The examiner should also state whether the Veteran's bilateral knee disabilities result in instability in the knee, and if so, whether the instability is slight, moderate, or severe.  The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and left knee and whether there is effusion, whether the knee locks and if so, the frequency of the locking.  

3.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


